DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is Responsive to Applicant’s Response filed 11/17/2022
Claims 1-3, 5-13, and 15-21 are pending and have been examined here.
Claims 4 and 14 have been canceled.
Claims 1, 11, and 21 have been amended.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
  
	Response to Prior Art Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouzit-Benbernou et al (US Patent Application Publication No. 20150193732 - hereinafter Bouzit-Benbernou) in view of Kampert et al. (U.S. PG Pub. No. 20080050200; hereinafter “Kampert”) and further in view of Akselrod et al. (U.S. PG Pub. No. 20170091711; hereinafter “Akselrod”) and further in view of Felix et al. (U.S. PG Pub. No. 20140258098; hereinafter “Felix”)
Re. claim 1, Bouzit-Benbernou teaches:
Method, comprising: 
gathering data of a consignment or obtaining gathered data of a consignment, the consignment being provided with at least one piece of information that enables a determining of plausibility information indicative of a content to be authenticated of the consignment… and wherein the plausibility information are determined by a receiving unit; [Bouzit-Benbernou; ¶9-¶13 shows gathering of information associated with the shipment, the information related to content to be authenticated is the weight of the shipment, the specific information related to the shipment is associated with the identification code, which is later compared to determine if proper item is inside package. ¶46 and Fig. 5 present a scanner (receiving unit) which determines the measurement of the shipment at the managing distribution center such as “the shipment is weighed at the managing distribution centre 22 where it is received. The dimensions of the shipment are also determined using a measuring system such as 3D scanning sensor or 2D sensor (CMOS or CCD) with/without a laser source combination. The shape of the shipment content is also measured using “seeing through package technology” such as a combination of CMOS and a terahertz vision device”].
gathering data representing the content of the consignment or obtaining gathered data representing the content of the consignment, wherein the data representing the content of the consignment are gathered by at least one sensor integrated in a gathering unit of a scanner; [Bouzit-Benbernou; ¶9-¶13 and ¶16 shows gathering of information in regards to the content inside the package such as “acquiring a shipment content's shape with a shape measurement module located inside the compartment, comparing the determined shipment content's shape with the one included within the specific information associated with the shipment”. ¶46 and Fig. 5 shows use of scanner for gathering data such as “the shipment is weighed at the managing distribution centre 22 where it is received. The dimensions of the shipment are also determined using a measuring system such as 3D scanning sensor or 2D sensor (CMOS or CCD)”].
Bouzit-Benbernou doesn’t teach, Kampert teaches:
…wherein the gathering comprises mechanically reading out the data by radio-based gathering technologies, (Kampert: paragraphs [0059-64] and Fig. 1A-1D teach the use of a scanning device which receives package information from an RFID memory unit for the purpose of comparing the information received therefrom (which includes weight information) to that of the actual article in order to confirm its authenticity)
Kampert further teaches combing the above elements with the teachings of Bouzit-Benbernou for the benefit of enabling a simple, fast and reliable, automated detection of the information linked with a mail item. (Kampert: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kampert with the teachings of Bouzit-Benbernou to achieve the aforementioned benefits. 

With respect to the following limitation:
generating a piece of authenticating information indicative of the authenticity of the content of the consignment at least partially based on the determined plausibility information and the gathered data representing the content of the consignment or outputting the determined plausibility information and the gathered data representing the content of the consignment for generating a piece of authenticating information so that a return consignment is accepted if the actual content of the consignment has been positively authenticated on the basis of the authenticating information. [¶16-¶17 states that they use the weight and/or shape of shipment content for validation in their comparison to determine the authenticity of the object within the shipment such as “logging the compartment as being filled and locked upon close match and validation of the comparisons of the weight and the shipment content's shape” and “secure locker system thus aims at using the weight and/or the shape of shipment content as a valid indication or recognition of a true item for delivery. This arrangement permits to limit fraudulent delivery”]. Bouzit-Benbernou in view of Kampert, however, does not appear to explicitly teach that this step is performed “so that a return consignment is accepted the actual content of the consignment has been positively authenticated on the basis of the authenticating information”
	Akselrod, however, teaches that a radio frequency identification device may be contained within a package, interrogated, and the information received from the interrogation may be used to validate the authenticity of the product in order to determine whether the return of the product should proceed, wherein the product may be picked up upon a determination that the package has been properly authenticated. (Akselrod: paragraphs [0033-37], Fig. 3) Thus, Akselrod teaches the application of the authentication process taught by Bouzit-Benernou in view of Kampert above for the purpose of determining whether a return should be processed for a product or not, and the subsequent transporting of the consignment in response to proper package verification. 
 It can be seen that each element is taught by either Bouzit-Benbernou in view of Kampert, or by Akselrod. Applying the verification and scanning steps which allow for pickup of the return item, as taught by Akselrod, does not affect the functioning of the elements of the claim which are taught by Bouzit-Benbernou in view of Kampert. Because the addition of these elements does not affect the functioning, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Akselrod with the teachings of Bouzit-Benbernou in view of Kampert, since the result is merely a combination of existing elements, and the results of their combination would have been predictable. 

With respect to the following limitation:
and wherein the plausibility information has been stored in a database when another consignment with a comparable content was sent an earlier time and wherein the plausibility information have been stored in the database by a sender of the content of the consignment and which was acquired by a recipient that returns the content with the return consignment. 
 Bouzit-Benbernou teaches that weight information may be stored in a database by a sender of a consignment as well as a returner of a consignment. (Bouzit-Benbernou: paragraphs [0046-50, 60]) Bouzit-Benbernou in view of Kampert further in view of Akselrod, however, does not appear to explicitly teach the comparison of a previous consignment with comparable content which was sent earlier in performing the comparison of the plausibility information. 
Felix, however, teaches that weight information from a received return shipment may be compared to information originally obtained when the shipment was sent from the sender to the recipient in order to verify the authenticity of the return of the item. (Felix: paragraphs [0093, 118, 133] Figs. 4, 11A) 
 It can be seen that each element is taught by either Bouzit-Benbernou in view of Kampert, in view of Akselrod, or by Felix. Applying the comparison of the stored weight information to the shipment of the item as originally shipped to the user, as taught by Felix, does not affect the functioning of the elements of the claim which are taught by Bouzit-Benbernou in view of Kampert in view of Akselrod. Because the addition of these elements does not affect the functioning, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Felix with the teachings of Bouzit-Benbernou in view of Kampert in view of Akselrod, since the result is merely a combination of existing elements, and the results of their combination would have been predictable.

Re. claim 2, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 1.
Bouzit-Benbernou teaches:
wherein the plausibility information and the data representing the content of the consignment are indicative of at least one of the following parameters classifying the content of the consignment: - weight of the content of the consignment; - size of the content of the consignment; - chemical composition of the content of the consignment; - optical features of the content of the consignment; - object identification of the content of the consignment; - brand identification of the content of the consignment; - product identification of the content of the consignment; - number of objects of the content of the consignment; - barcode comprised by the content of the consignment; - magnetism of the content of the consignment; - or a combination thereof. [Bouzit-Benbernou; ¶9-¶13 and ¶16 shows gathering of information in regards to the content inside the package such as “acquiring a shipment content's shape with a shape measurement module located inside the compartment, comparing the determined shipment content's shape with the one included within the specific information associated with the shipment”].

Re. claim 3, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 2.
Bouzit-Benbernou teaches:
wherein in a course of a comparison at least one parameter of the plausibility information classifying the content of the consignment is compared with a corresponding parameter of the gathered data representing the content of the consignment. [¶53-¶54 shows the comparison of weight and shape of content prior to closing the compartment accepting the package such as “if the compartment comprises a weighing module 50 and a shape measurement module 60, a close match and validation of the comparisons of the weight and of the shipment content's shape are necessary to lock the compartment containing the shipment and then log the compartment as being filled and locked”].

Re. claim 5, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 1.
Bouzit-Benbernou teaches:
wherein the at least one piece of information of the consignment comprises a piece of reference information, which is in particular linked and/or associated with plausibility information stored in the database. [¶9-¶18 shows the information is stored as specific information associated with the identification code attached to the shipment which stores information in regards to the package and content of package].

Re. claim 7, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 1.
Bouzit-Benbernou teaches:
wherein the gathering of data representing the content of the consignment is enabled by means of an accepting unit and/or an outputting unit, wherein at least one sensor is integrated in the accepting unit and/or outputting unit, or a respective at least one sensor is integrated in both of the accepting unit and the outputting unit.  [Bouzit-Benbernou; ¶46 shows use of sensor in locker compartment (accepting unit) to obtain shape of the shipment content]

Re. claim 8, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 1.
Bouzit-Benbernou teaches:
the method comprising: - storing gathered data representing the content of the consignment as plausibility information in the database.  [¶50 shows the specific information is stored in database such as “specific information is recorded in the managing distribution database 22A of the managing distribution centre for various possible processing operations comprising, sending the information to the appropriate electronic locker unit 24 where the shipment is expected, notifying the recipient and/or the sender, storage and archiving”].

Re. claim 9, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches method according to claim 8.
Bouzit-Benbernou teaches:
wherein a plurality of gathered data representing the content of the consignment are stored as plausibility information in a data record of plausibility information.  [¶49 shows plurality of data such as weight, dimensions and shape all linked to an identification code associated with the package].

Re. claim 11, Bouzit-Benbernou teaches:
Apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: [¶41].
gathering data of a consignment or obtaining gathered data of a consignment, the consignment being provided with at least one piece of information that enables a determining of plausibility information indicative of a content to be authenticated of the consignment… and wherein the plausibility information are determined by a receiving unit; [Bouzit-Benbernou; ¶9-¶13 shows gathering of information associated with the shipment, the information related to content to be authenticated is the weight of the shipment, the specific information related to the shipment is associated with the identification code, which is later compared to determine if proper item is inside package. ¶46 and Fig. 5 present a scanner (receiving unit) which determines the measurement of the shipment at the managing distribution center such as “the shipment is weighed at the managing distribution centre 22 where it is received. The dimensions of the shipment are also determined using a measuring system such as 3D scanning sensor or 2D sensor (CMOS or CCD) with/without a laser source combination. The shape of the shipment content is also measured using “seeing through package technology” such as a combination of CMOS and a terahertz vision device”].
gathering data representing the content of the consignment or obtaining gathered data representing the content of the consignment, wherein the data representing the content of the consignment are gathered by at least one sensor integrated in a gathering unit of a scanner; [Bouzit-Benbernou; ¶9-¶13 and ¶16 shows gathering of information in regards to the content inside the package such as “acquiring a shipment content's shape with a shape measurement module located inside the compartment, comparing the determined shipment content's shape with the one included within the specific information associated with the shipment”. ¶46 and Fig. 5 shows use of scanner for gathering data such as “the shipment is weighed at the managing distribution centre 22 where it is received. The dimensions of the shipment are also determined using a measuring system such as 3D scanning sensor or 2D sensor (CMOS or CCD)”].
Bouzit-Benbernou doesn’t teach, Kampert teaches:
…wherein the gathering comprises mechanically reading out the data by radio frequency identification, RFID, or near field communications, NFC (Kampert: paragraphs [0059-64] and Fig. 1A-1D teach the use of a scanning device which receives package information from an RFID memory unit for the purpose of comparing the information received therefrom (which includes weight information) to that of the actual article in order to confirm its authenticity)
Kampert further teaches combing the above elements with the teachings of Bouzit-Benbernou for the benefit of enabling a simple, fast and reliable, automated detection of the information linked with a mail item. (Kampert: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kampert with the teachings of Bouzit-Benbernou to achieve the aforementioned benefits. 

With respect to the following limitation:
generating a piece of authenticating information indicative of the authenticity of the content of the consignment at least partially based on the determined plausibility information and the gathered data representing the content of the consignment or outputting the determined plausibility information and the gathered data representing the content of the consignment for generating a piece of authenticating information so that a return consignment is accepted if the actual content of the consignment has been positively authenticated on the basis of the authenticating information. [¶16-¶17 states that they use the weight and/or shape of shipment content for validation in their comparison to determine the authenticity of the object within the shipment such as “logging the compartment as being filled and locked upon close match and validation of the comparisons of the weight and the shipment content's shape” and “secure locker system thus aims at using the weight and/or the shape of shipment content as a valid indication or recognition of a true item for delivery. This arrangement permits to limit fraudulent delivery”]. Bouzit-Benbernou in view of Kampert, however, does not appear to explicitly teach that this step is performed “so that a return consignment is accepted the actual content of the consignment has been positively authenticated on the basis of the authenticating information”
		Akselrod, however, teaches that a radio frequency identification device may be contained within a package, interrogated, and the information received from the interrogation may be used to validate the authenticity of the product in order to determine whether the return of the product should proceed, wherein the product may be picked up upon a determination that the package has been properly authenticated. (Akselrod: paragraphs [0033-37], Fig. 3) Thus, Akselrod teaches the application of the authentication process taught by Bouzit-Benernou in view of Kampert above for the purpose of determining whether a return should be processed for a product or not, and the subsequent transporting of the consignment in response to proper package verification. 
 It can be seen that each element is taught by either Bouzit-Benbernou in view of Kampert, or by Akselrod. Applying the verification and scanning steps which allow for pickup of the return item, as taught by Akselrod, does not affect the functioning of the elements of the claim which are taught by Bouzit-Benbernou in view of Kampert. Because the addition of these elements does not affect the functioning, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Akselrod with the teachings of Bouzit-Benbernou in view of Kampert, since the result is merely a combination of existing elements, and the results of their combination would have been predictable. 

Re. claim 12, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 11.
Bouzit-Benbernou teaches:
wherein the plausibility information and the data representing the content of the consignment are indicative of at least one of the following parameters classifying the content of the consignment: - weight of the content of the consignment; - size of the content of the consignment; - chemical composition of the content of the consignment;  33RBVD 511411 - optical features of the content of the consignment; - object identification of the content of the consignment; - brand identification of the content of the consignment; - product identification of the content of the consignment; - number of objects of the content of the consignment; - barcode comprised by the content of the consignment; - magnetism of the content of the consignment; - or a combination thereof.  [Bouzit-Benbernou; ¶9-¶13 and ¶16 shows gathering of information in regards to the content inside the package such as “acquiring a shipment content's shape with a shape measurement module located inside the compartment, comparing the determined shipment content's shape with the one included within the specific information associated with the shipment”].

Re. claim 13, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 12.
Bouzit-Benbernou teaches:
wherein in a course of a comparison at least one parameter of the plausibility information classifying the content of the consignment is compared with a corresponding parameter of the gathered data representing the content of the consignment.  [¶53-¶54 shows the comparison of weight and shape of content prior to closing the compartment accepting the package such as “if the compartment comprises a weighing module 50 and a shape measurement module 60, a close match and validation of the comparisons of the weight and of the shipment content's shape are necessary to lock the compartment containing the shipment and then log the compartment as being filled and locked”].

Re. claim 15, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 11.
Bouzit-Benbernou teaches:
wherein the at least one piece of information of the consignment comprises a piece of reference information, which is in particular linked and/or associated with plausibility information stored in the database.  [¶9-¶18 shows the information is stored as specific information associated with the identification code attached to the shipment which stores information in regards to the package and content of package].

Re. claim 17, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 11.
Bouzit-Benbernou teaches:
wherein the gathering of data representing the content of the consignment is enabled by means of an accepting unit and/or an outputting unit, wherein the at least one sensor is integrated in the accepting unit and/or outputting unit, or a respective at least one sensor is integrated in both of the accepting unit and the outputting unit.  [Bouzit-Benbernou; ¶46 shows use of sensor in locker compartment (accepting unit) to obtain shape of the shipment content].

Re. claim 18, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 11.
Bouzit-Benbernou teaches:
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform: - storing gathered data representing the content of the consignment as plausibility information in the database.  [¶50 shows the specific information is stored in database such as “specific information is recorded in the managing distribution database 22A of the managing distribution centre for various possible processing operations comprising, sending the information to the appropriate electronic locker unit 24 where the shipment is expected, notifying the recipient and/or the sender, storage and archiving”].

Re. claim 19, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches apparatus according to claim 18.
Bouzit-Benbernou teaches:
wherein a plurality of gathered data representing the content of the consignment are stored as plausibility information in a data record of plausibility information.  [¶49 shows plurality of data such as weight, dimensions and shape all linked to an identification code associated with the package].

Re. claim 21, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches the limitations of this claim which are substantially identical to those of claim 11, as outlined above. Bouzit-Benbernou further teaches:
A tangible computer-readable medium storing computer program code, the computer program code when executed by a processor causing an apparatus to perform and/or control: [¶41].

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix in view of Venkatsh G et al (US Patent Application Publication No. 20130170758 - hereinafter G).
Re. claim 6, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches the method of Claim 1.
Bouzit-Benbernou doesn’t teach, G teaches:
wherein the plausibility information stored in the database is stored in a form in which it is signed by at least one trustworthy third party. [¶28 shows the authentication of the object as the object receives its unique ID along with sending the verification image of the object to authenticate the product that is being shipped, such as “trial authentication of an object at the producer end as disclosed in the embodiments herein. In this process the certified object is verified on a trial basis before shipping to a consumer. A second image also referred to as “the verification image” of the object within the specified region L is captured (301) using an image capturing and communication device. The unique ID affixed to the object is also captured. Further, the verification image and the unique ID of the object are sent (302) to the server 102. In an embodiment, the image capturing device could process the image to derive the salient features which could be sent to the server.” Then the server compares with the reference features such as “server compares these with the salient features of the original image retrieved from the database to perform the authentication. If the salient features of the original image and the verification image match, then authentication is deemed succeeded, else authentication is deemed failed. The authentication result is transmitted (306) to the producer end to conclude the trial authentication”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by G in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 16, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches the apparatus of Claim 11.
Bouzit-Benbernou doesn’t teach, G teaches:
wherein the plausibility information stored in the database is stored in a form in which it is signed by at least one trustworthy third party. [¶28 shows the authentication of the object as the object receives its unique ID along with sending the verification image of the object to authenticate the product that is being shipped, such as “trial authentication of an object at the producer end as disclosed in the embodiments herein. In this process the certified object is verified on a trial basis before shipping to a consumer. A second image also referred to as “the verification image” of the object within the specified region L is captured (301) using an image capturing and communication device. The unique ID affixed to the object is also captured. Further, the verification image and the unique ID of the object are sent (302) to the server 102. In an embodiment, the image capturing device could process the image to derive the salient features which could be sent to the server.” Then the server compares with the reference features such as “server compares these with the salient features of the original image retrieved from the database to perform the authentication. If the salient features of the original image and the verification image match, then authentication is deemed succeeded, else authentication is deemed failed. The authentication result is transmitted (306) to the producer end to conclude the trial authentication”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by G in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix in view of G in view of Lee et al (US Patent Application Publication No. 20140279613 - hereinafter Lee).
Re. claim 10, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches the method of Claim 1.
Bouzit-Benbernou doesn’t teach, G teaches:
- generating a piece of test specification information indicative of manually authenticating the content of the consignment or outputting the determined heuristic analysis information for generating a piece of test specification information. [¶26 shows the generation of unique ID that can be used manually to authenticate the object such as “server 102 then generates and assigns (204) a unique ID for the pattern which is represented through a code. In an embodiment, the code may be a bar code, a matrix code, a Quick Response (QR) code or any code which may be used to uniquely identify the salient features of the identified region L of the object”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by G in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bouzit-Benbernou doesn’t teach, Lee teaches:
- determining a piece of heuristic analysis information based on gathered data representing the content of the consignment; [Per Applicant’s specification in regards to “heuristic analysis” an example is provided that it is as “heuristic analysis information may for example be determined on the basis of generating statistics concerning the gathered data representing the content of the consignment. Additionally, further information comprised by the data of the consignment, such as for example the location (of accepting the consignment or giving up the consignment for delivery), the time, the content of the consignment, the sender, the recipient, or a combination thereof may be taken into consideration when determining the heuristic analysis information.” Meanwhile, Lee shows analysis in ¶91-¶94 as it matches the closeness of an item meeting a specified threshold to determine whether an item is authentic or counterfeit by “server 220 may receive one or more images of one or more portions of the handbag, analyze the one or more images of the one or more portions of the handbag. Server 220 may determine that additional information relating to the item is needed to determine whether the item is a counterfeit item or an authentic item based on a result of analyzing the one or more images of the one or more portions of the handbag, and request the additional information. For example, server 220 may determine that additional information relating to the item is needed when a result of analyzing the one or more images is close to but does not meet the associated threshold. The additional information may include other types of information relating to the item such as, for example, one or more sounds of one or more portions of the handbag, a barcode of the item, a serial number of the item,” then further shows in ¶94 closeness by “although user device 210 may indicate that the handbag is an authentic handbag based on results of analyses of images and sounds of the handbag (e.g., 98.5% match for images and 98.9% match for the sounds)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lee in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 20, Bouzit-Benbernou in view of Kampert further in view of Akselrod further in view of Felix teaches the apparatus of Claim 11.
Bouzit-Benbernou doesn’t teach, G teaches:
- generating a piece of test specification information indicative of manually authenticating the content of the consignment or outputting the determined heuristic analysis information for generating a piece of test specification information. [¶26 shows the generation of unique ID that can be used manually to authenticate the object such as “server 102 then generates and assigns (204) a unique ID for the pattern which is represented through a code. In an embodiment, the code may be a bar code, a matrix code, a Quick Response (QR) code or any code which may be used to uniquely identify the salient features of the identified region L of the object”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by G in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bouzit-Benbernou doesn’t teach, Lee teaches:
- determining a piece of heuristic analysis information based on gathered data representing the content of the consignment; [Per Applicant’s specification in regards to “heuristic analysis” an example is provided that it is as “heuristic analysis information may for example be determined on the basis of generating statistics concerning the gathered data representing the content of the consignment. Additionally, further information comprised by the data of the consignment, such as for example the location (of accepting the consignment or giving up the consignment for delivery), the time, the content of the consignment, the sender, the recipient, or a combination thereof may be taken into consideration when determining the heuristic analysis information.” Meanwhile, Lee shows analysis in ¶91-¶94 as it matches the closeness of an item meeting a specified threshold to determine whether an item is authentic or counterfeit by “server 220 may receive one or more images of one or more portions of the handbag, analyze the one or more images of the one or more portions of the handbag. Server 220 may determine that additional information relating to the item is needed to determine whether the item is a counterfeit item or an authentic item based on a result of analyzing the one or more images of the one or more portions of the handbag, and request the additional information. For example, server 220 may determine that additional information relating to the item is needed when a result of analyzing the one or more images is close to but does not meet the associated threshold. The additional information may include other types of information relating to the item such as, for example, one or more sounds of one or more portions of the handbag, a barcode of the item, a serial number of the item,” then further shows in ¶94 closeness by “although user device 210 may indicate that the handbag is an authentic handbag based on results of analyses of images and sounds of the handbag (e.g., 98.5% match for images and 98.9% match for the sounds)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lee in the system of Bouzit-Benbernou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628